Citation Nr: 0934220	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-25 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for a rash, to include 
as secondary to anemia.

3.  Entitlement to service connection for sclerosis.

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

5.  Entitlement to service connection for chiari 
malformation, to include as secondary to anemia.

6.  Entitlement to service connection for fibromyalgia, to 
include as secondary to anemia and/or sclerosis.

7.  Whether new and material evidence has been presented in 
order to establish entitlement to service connection for an 
eye disorder.

8.  Whether new and material evidence has been presented in 
order to establish entitlement to service connection for 
fatigue, to include as secondary to anemia.

9.  Whether new and material evidence has been presented in 
order to establish entitlement to service connection for 
headaches, to include as secondary to an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and April 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the benefits sought on appeal.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in March 2009.  A transcript is of record.  

In her March 2009 Board hearing, the Veteran testified that 
chiari malformation was in fact, chlamydia (See Page 2).  
Chiari malformation is actually a "structural defect in the 
cerebellum, the part of the brain that controls balance." 
(See December 2007 National Institute of Neurological 
Disorders and Stroke Information Summary).  

The Veteran subsequently submitted a written statement in 
March 2009 stating that during the Board hearing, the issue 
of a diagnosis of chlamydia was addressed, however, the 
correct diagnosis was actually bacterial vaginosis.  A claim 
of entitlement to service connection for chlamydia and/or 
bacterial vaginosis does not appear to have been submitted to 
the RO, and as this matter is not presently before the Board, 
the issue of entitlement to service connection for chlamydia 
and/or bacterial vaginosis is REFERRED to the RO for the 
appropriate action.

As the Veteran has not withdrawn her claim of entitlement to 
service connection for chiari malformation, the issue remains 
in appellate status and is addressed in the decision, below.

The issue of entitlement to service connection for 
degenerative disc disease of the cervical spine is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of anemia.

2.  Anemia was not incurred in or aggravated by active duty 
service.

3.  A rash was not incurred in or aggravated by active duty 
service or by a service-connected disability.

4.  The Veteran does not have a current diagnosis of 
sclerosis.

5.  Sclerosis was not incurred in or aggravated by active 
duty service.

6.  The Veteran does not have a current diagnosis of 
fibromyalgia.

7.  Fibromyalgia was not incurred in or aggravated by active 
duty service or by a service-connected disability.

8.  The Veteran does not have a current diagnosis of chiari 
malformation.

9.  Chiari malformation was not incurred in or aggravated by 
active duty service or by a service-connected disability.

10.  The May 2005 rating decision denying the claim of 
entitlement to service connection for an eye disorder is 
final.

11.  The evidence associated with the claims file subsequent 
to the May 2005 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for an eye 
disorder.

12.  The May 2005 rating decision denying the claim of 
entitlement to service connection for fatigue is final.

13.  The evidence associated with the claims file subsequent 
to the May 2005 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for fatigue, to 
include as secondary to anemia.

14.  The May 2005 rating decision denying the claim of 
entitlement to service connection for headaches, to include 
as secondary to an eye disorder, is final.

15.  The evidence associated with the claims file subsequent 
to the May 2005 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for headaches, to 
include as secondary to an eye disorder.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for anemia 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008). 

2.  The criteria to establish service connection for a rash, 
to include as secondary to a service-connected disability, 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2008). 

3.  The criteria to establish service connection for 
sclerosis are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008). 

4.  The criteria to establish service connection for 
fibromyalgia, to include as secondary to a service-connected 
disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008). 

5.  The criteria to establish service connection for chiari 
malformation, to include as secondary to a service-connected 
disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008). 

6.  Evidence received since the final May 2005 rating 
decision denying the Veteran's claim for service connection 
for an eye disorder is not new and material, and the 
Veteran's claim for that benefit is not reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2008).

7.  Evidence received since the final May 2005 rating 
decision denying the Veteran's claim for service connection 
for fatigue is not new and material, and the Veteran's claim 
for that benefit is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2008).

8.  Evidence received since the final May 2005 rating 
decision denying the Veteran's claim for service connection 
for headaches, to include as secondary to an eye disorder, is 
not new and material, and the Veteran's claim for that 
benefit is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in January 2005, 
September 2006, May 2007, and September 2007. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the Veteran about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the Veteran about the information and evidence VA would seek 
to provide; and (3) informing the Veteran about the 
information and evidence she was expected to provide.  
Additionally, a March 2006 letter informed the Veteran of how 
the RO assigns disability ratings and effective dates if a 
claim for service connection is granted and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
Veteran seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the Veteran what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of letters from the RO to the Veteran 
dated in May 2007 and September 2007.

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The available 
service treatment records, VA medical records, private 
medical records, hearing testimony, and lay statements are 
associated with the claims file. The Veteran was not afforded 
a VA examination. See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002), 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Finally, the Veteran has claimed that prior to her separation 
from active duty she was placed on a "medical hold." (See 
VA Form 9 dated July 2006).  The Veteran contends that this 
information was removed from her file or that her records 
were "lost," as there is there is no indication of the 
Veteran being placed on a "medical hold" prior to 
separation from service.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption 
of regularity in the administrative process may be rebutted 
by "clear evidence to the contrary." Schoolman v. West, 12 
Vet. App. 307, 310 (1999).  

Here, the Veteran's mere assertion that information and/or 
documents were "tampered" with or "lost" is not sufficient 
to rebut the presumption of regularity in the administrative 
process.  There is no indication that the contents of the 
Veteran's service treatment records have been changed, 
altered, or that records have been removed.  The Board does 
acknowledge an August 2008 RO memorandum in which the RO made 
a formal finding of the unavailability of medical records 
from Naval Hospital Jacksonville from June 2, 2001. (These 
documents, however, are not the records the Veteran asserts 
have been "tampered" with, but rather her service records).   
The Veteran was notified of the formal finding of the RO on 
August 13, 2008.

Thus, the Board is satisfied that the Veteran's claims file 
is complete and has not been tampered with in any way.

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claims.  As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection Criteria

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in her claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty. 
38 U.S.C.A. § 101(24). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond  v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet.  App. 498 (1995). 

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 




Anemia

The Veteran seeks service connection for anemia.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service treatment records are negative for any complaints, 
treatment, or diagnosis of anemia.

Post-service, laboratory results associated with a March 2007 
VA treatment record revealed no evidence of anemia.

There is no medical evidence associated with the file, either 
through private or VA medical treatment records, that 
indicates the Veteran has a diagnosis of anemia.

In the absence of proof of a present disability, there is no 
valid claim presented. See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [citing 
with approval VA's definition of "disability" in 38 C.F.R. § 
4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)]; 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for anemia, and the benefit-of-the-
doubt rule is not for application. 38 U.S.C.A. § 5107, 
Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).





Rash

The Veteran seeks service connection for a rash, to include 
as secondary to anemia.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service treatment records are negative for any complaints, 
treatment, or diagnosis of a rash or other skin disorders.

Post-service, in March 2004, VA treatment records indicated 
the Veteran was treated and diagnosed with dermatitis, which 
was attributed by the Veteran to mold and mildew in her 
apartment.

In May 2004, VA treatment records noted the Veteran was 
diagnosed with nummular eczema and mild facial seborrheic 
dermatitis.  In an August 2004 VA treatment record, the 
Veteran was diagnosed with probable tinea of the left foot.

In a May 2005 VA treatment record, the Veteran reported a 
past medical history of dry skin and eczema.  The examiner 
diagnosed eczematous dermatitis.   

In a March 2007 VA treatment record, the Veteran complained 
of a rash on her left side and reported it had not improved 
with medication.  The examiner noted a rash on the left side 
of the abdomen and diagnosed the Veteran with a rash 
consistent with eczema.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, there is no evidence establishing a 
medical nexus between military service and the Veteran 
developing a rash.  Although the Veteran has been variously 
diagnosed with eczematous dermatitis, eczema, nummular eczema 
and mild seborrheic dermatitis of the face, no medical 
evidence links the diagnoses to service.  

In this case, there is no competent medical evidence of a 
nexus between the Veteran's service and her claim of a rash, 
nor is there any competent medical evidence indicating a 
diagnosis of a rash within one year of the Veteran's 
separation from active duty.  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
None of the medical evidence of record relates the Veteran's 
claim of a rash to any event or incident during active 
military duty. 

Moreover, the evidence of record does not establish a 
continuity of symptomatology since discharge.  The first 
notation of a rash associated with the record is dated in a 
March 2004 claim for service connection, approximately 22 
years after the Veteran's separation from service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact). 

Finally, the Veteran claims that her rash is secondary to a 
diagnosis of anemia. However, secondary service connection 
can only be established after a finding that there is an 
underlying service-connected disability.  See 38 C.F.R. § 
3.310.  Since the Veteran is not service-connected for 
anemia, secondary service connection cannot be established 
for any disabilities related to anemia. 

As the disposition of the secondary service connection claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As a 
consequence, service connection on a secondary basis for a 
rash is not warranted by law. 38 C.F.R. § 3.310(a)(b).

After carefully considering the record on any basis (e.g., 
direct, presumptive or secondary) of service connection, the 
Board finds that the medical evidence does not show an 
etiological relationship between the Veteran's rash, and any 
incident of her active duty service.  Thus, the claim is 
denied.


Sclerosis

The Veteran seeks service connection for sclerosis.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The service treatment records are negative for complaints, 
treatment, or diagnosis of sclerosis.

Sclerosis is defined as "an induration or hardening, such as 
hardening of a part from inflammation, increased formation of 
connective tissue, or disease of the interstitial 
substance." See Dorland's Illustrated Medical Dictionary, 
30th Edition (2003) 1668.

There is no medical evidence associated with the file, either 
through private or VA medical treatment records, that 
indicate the Veteran has a diagnosis of sclerosis.

The Veteran does have a diagnosis of "scoliosis" of the 
thoracolumbar spine, which is similar in spelling to 
"sclerosis."  Scoliosis is defined as an "appreciable 
lateral deviation in the normally straight vertical line of 
the spine." See Dorland's Illustrated Medical Dictionary, 
30th Edition (2003) 1669.  However, sclerosis and scoliosis 
are distinctly separate disorders.  

As both the Veteran and the RO have consistently referred to 
this issue as entitlement to service connection for 
sclerosis, and the Veteran has not submitted a claim of 
entitlement to  service connection for scoliosis, the Board 
will address the issue in this appeal as entitlement to 
service connection for sclerosis.

In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
By "disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. § 
4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)]; 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for sclerosis, and the benefit-of-the-
doubt rule is not for application.  38 U.S.C.A. § 5107, 
Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).


Chiari Malformation and Fibromyalgia

The Veteran seeks service connection for chiari malformation 
and fibromyalgia, to include as secondary to anemia and/or 
sclerosis.  Having carefully considered the claims in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeal will be denied.

Initially, as noted above, the Veteran filed a claim of 
entitlement to service connection for chiari malformation 
(See May 30, 2007 notice of disagreement).  The Veteran has 
also referred to the issue of chiari malformation as 
chlamydia (See March 2009 Board hearing).  However, as 
chlamydia and chiari malformation are two distinct and 
separate diseases (See Introduction), the Board will address 
the issue of entitlement to service connection for chiari 
malformation, as there is no indication the Veteran wished to 
withdraw her claim on this issue.  The issue of entitlement 
to service connection for chlamydia is addressed in the 
Introduction, above. 
 
The service treatment records are negative for a diagnosis of 
chiari malformation or fibromyalgia, to include as secondary 
to anemia and/or sclerosis.

There is no medical evidence associated with the file, either 
private or VA medical treatment records that indicates the 
Veteran has a diagnosis of chiari malformation or 
fibromyalgia, to include as secondary to anemia and/or 
sclerosis.

Again, in the absence of proof of a present disability, there 
is no valid claim presented. See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). By "disability" is meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations." 38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
[Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect."). 

The Veteran claims that her chiari malformation and 
fibromyalgia are also secondary to a diagnosis of anemia 
and/or sclerosis.  However, secondary service connection can 
only be established after a finding that there is an 
underlying service-connected disability. See 38 C.F.R. § 
3.310.  Since the Veteran is not service-connected for anemia 
or sclerosis, secondary service connection cannot be 
established for any disabilities related to anemia or 
sclerosis. 

As the disposition of the secondary service connection claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As a 
consequence, service connection on a secondary basis for 
chiari malformation and fibromyalgia is not warranted by law. 
38 C.F.R. § 3.310(a)(b).

After carefully considering the record on any basis (e.g., 
direct, presumptive or secondary) of service connection, the 
Board finds that the medical evidence does not show an 
etiological relationship between the Veteran's claimed chiari 
malformation or fibromyalgia, and any incident of her active 
duty service. Thus, the claims are denied.


New and Material Evidence Claims

Criteria

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  VA may then proceed to the merits of the claim on 
the basis of all of the evidence of record.


Eye Disorder/Fatigue/Headaches

The Veteran is seeking service connection for an eye 
disorder; fatigue, to include as secondary to anemia; and 
headaches, to includes as secondary to an eye disorder.. The 
Veteran's claims for service connection for an eye disorder, 
fatigue, and headaches were originally denied in a May 2005 
rating decision.  The Veteran was notified May 23, 2005 and 
did not appeal.  The May 2005 rating decision, therefore, 
represents the last final action on the merits of the claims 
and the last final decision on any basis as to the issue of 
entitlement to service connection for an eye disorder, 
fatigue, and headaches.  Glynn v. Brown, 6 Vet. App. 523 
(1994), 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; Evans v. 
Brown, 9 Vet. App. 273 (1996). 

The May 2005 denial was confirmed and continued by the RO in 
a rating decision denying the reopening of the claim issued 
in April 2008.

At the time of the May 2005 rating decision that denied 
service connection for an eye disorder, fatigue, and 
headaches, the evidence of record consisted of service 
treatment records, VA medical records, and lay statements.  
Subsequently, private medical records, additional VA 
treatment records and lay statements from the Veteran have 
been associated with the claims file.  The evidence submitted 
subsequent to the May 2005 rating decision is new, in that it 
was not previously of record.  However, the newly submitted 
evidence is not material.

The claim for an eye disorder, fatigue, and headaches was 
denied in the May 2005 rating decision as the Veteran did not 
have a diagnosis of an eye disorder, fatigue, or headaches.  
Subsequent evidence submitted also does not reveal a 
diagnosis of an eye disorder, fatigue, or headaches, to 
include as secondary to anemia or an eye disorder.  The 
evidence submitted does not relate to an unestablished fact 
necessary to substantiate the claims.  Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992). (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).

Thus, the additional evidence received since the May 2005 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claims, nor does it 
raise a reasonable possibility of substantiating the claims. 
Accordingly, the Board 
finds that the claims for service connection for an eye 
disorder, fatigue, to includes as secondary to anemia, and 
headaches, to include as secondary to an eye disorder are not 
reopened.


ORDER

Service connection for anemia is denied.

Service connection a rash, to include as secondary to anemia, 
is denied.

Service connection for sclerosis is denied.

Service connection for chiari malformation, to include as 
secondary to anemia, is denied.

Service connection for fibromyalgia, to include as secondary 
to anemia or sclerosis, is denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for an eye disorder, is denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for fatigue, to include as secondary to anemia, is 
denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for headaches, to include as secondary to an eye 
disorder, is denied.


REMAND

In light of a review of the claims file, the Board finds that 
further RO/AMC action on the issue of entitlement to service 
connection degenerative disc disease of the cervical spine is 
warranted.

The purpose of this remand is to obtain and associate with 
the claims file any outstanding VA or private medical 
treatment records, and to schedule the Veteran for a VA 
examination(s) in order to determine the etiology of the 
Veteran's degenerative disc disease of the cervical spine. 

January 1980 service treatment records indicated that in 
December 1979, the Veteran was involved in an automobile 
accident.  2-3 days later she felt pain in the back of her 
neck and back. The Veteran reported she was seen on December 
28 and diagnosed with a back strain.  She subsequently 
reported improvement in her neck symptoms, the major problem 
was her back, with pain in the upper and lower lumbar area, 
and constant middle back pain.  

In December 1996, the Veteran was involved in another 
automobile accident, in which she was struck by another 
vehicle.  In a September 2000 private medical record, Dr. RJW 
diagnosed the Veteran with cervical spondylosis with cervical 
whiplash, which he opined aggravated the cervical spondylosis 
with subsequent chronic, severe, neck, left shoulder and arm 
pain.  

In a January 2007 VA treatment record, the Veteran reported 
chronic neck and back pain for 6 months with no known injury.  
A magnetic resonance imaging (MRI) examination indicated 
multi-level degenerative disc disease, the worst involving 
the mid-cervical spine.  There was moderate left C3-4 neural 
foraminal narrowing, and the cervical cord was mildly 
indented at C3-4 and C5-6.

Based on the above, the medical evidence of record is 
insufficient for the Board to render a decision on the issue 
of entitlement to service connection for degenerative disc 
disease of the cervical spine.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain and associate 
with the claims file, VA medical 
records that are not currently of 
record.

2.	The RO/AMC should obtain copies, if any, 
of additional  private medical treatment 
the Veteran has received for degenerative 
disc disease of the cervical spine. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then associate 
these records with the claims folder. 

3.	 The RO/AMC shall schedule the Veteran 
for a VA examination(s) by a physician 
with the appropriate expertise.  The 
purpose of the examination(s) is to 
determine the etiology (i.e., was the 
degenerative disc disease of the cervical 
spine caused by or aggravated during 
service) of the Veteran's degenerative 
disc disease of the cervical spine.   
	
The following considerations will 
govern the examination(s):

a.  The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

b.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or 
she should so state. 

4.	 The Veteran is hereby notified that it 
is her responsibility to report for the 
examination(s) and to cooperate in the 
development of the claim.  The 
consequences for failure to report for VA 
examination(s) without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination(s), documentation 
should be obtained which shows that 
notice scheduling the examination(s) was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

5.	 After completion of the above and any 
additional development deemed necessary, 
the RO/AMC should review and readjudicate 
the claim.  See 38 C.F.R. § 4.2.  If any 
such action does not resolve the claim, 
the RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the Veteran 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


